EXHIBIT 10.1
MITEK SYSTEMS EXECUTIVE BONUS PROGRAM
FISCAL YEAR 2020


Objective
The objective of the Mitek Executive Bonus Program (“the Program”) is to ensure
the Company’s ability to attract, reward and retain the leadership strength
required to achieve our business strategy in direct alignment with the interests
of our shareholders. The Program provides Mitek executives with the opportunity
to earn an annual cash bonus, on a fiscal year basis, for contributions toward
the successful achievement of corporate quantitative and qualitative goals. This
Program is to be aligned with compensation management best practices to provide
a competitive, market-based total compensation opportunity.
Program Design
The Program provides for the payment of a cash bonus that is based upon the
percentage achievement of the fiscal 2020 annual revenue and non-GAAP Operating
Income (“NGOI”) targets set by the Board of Directors (“Board”), as well as
individual performance goals.
Chief Executive Officer (CEO), Chief Financial Officer (CFO), Chief Technology
Officer, Chief Legal Officer (CLO) and non-GM Executive Bonus:
Annual bonus targets are computed as a percentage of the participant’s
annualized salary earned during the 2020 fiscal year. The bonus targets at plan
for the CEO, CFO, CTO, and CLO (General Counsel) are 100%, 60%, 60%, and 50%,
respectively, of their respective annualized salaries for the 2020 fiscal year.
The CEO, CFO, CTO and CLO (General Counsel) and all non-GM executives will
receive an annual cash bonus based on annual achievement of corporate revenue,
corporate non-GAAP Operating Income (“NGOI”) and individual performance goals.
The total cash bonus is comprised of the following components:
For the CEO:
•Corporate Revenue Achievement – 80%
•NGOI Achievement – 20%


For the CFO, CTO and CLO (General Counsel):
•Corporate Revenue Achievement – 60%
•NGOI Achievement – 20%
•Achievement of Individual MBOs – 20%


General Manager (GM) Bonus
Annual bonus targets are computed as a percentage of the participant’s
annualized salary earned during the 2020 fiscal year. The bonus target at plan
for the General Manager is 50% of his annualized salary for the 2020 fiscal
year. The GM, Deposits will receive a cash bonus based on achievement of certain
revenue, corporate non-GAAP operating income (“NGOI”), and individual
performance goals. The total cash bonus is comprised of the following
components:
•Revenue Achievement – 75%
•NGOI Achievement – 12.5%
•Achievement of Individual MBOs – 12.5%






--------------------------------------------------------------------------------



Performance Targets
Revenue shall be defined as the applicable revenue determined in accordance with
generally accepted accounting principles, adjusted for acquisition-related
write-downs of revenue or deferred revenue. NGOI shall be defined as Operating
Income as determined in accordance with generally accepted accounting
principles, adjusted for: 1) acquisition-related write-downs of revenue or
deferred revenue, and 2) non-cash, non-recurring or non-operational items
including (but not limited to) expenses for the following: acquisition and
integration, litigation, stock compensation, , amortization, asset impairment
charges, severance and restructuring.
The Corporate Revenue and NGOI performance components of the cash bonus actually
earned will increase at a rate of 5.9:1 for goal attainment in excess of 100%
and shall decrease on a 2.4:1 scale for goal attainment below 100%. Subject to
the discretion of the Compensation Committee, no award is earned below 83%
achievement and no additional award is earned for achievement above 117%.
For example, the portion of the cash bonus earned for achieving 83% of the
Revenue Plan would be 60% of that portion of the cash bonus. At the achievement
of 82% or below of the Revenue Plan, no bonus will be earned. Similarly, at the
achievement of 117% of Revenue Plan, the bonus award would be 200% of that
portion of the cash bonus. The maximum bonus award that can be earned is 200% of
the bonus target percentage.
Eligibility
In order to be eligible for a bonus award, the participant must be employed by
the Company for a minimum of a full quarter of the fiscal year for which an
annual bonus is earned, and be employed at Mitek at the conclusion of the 2020
fiscal year. Each participant will be paid following the close of the fiscal
year and upon approval of the Board of Directors. Participants with a partial
year of service may earn a bonus calculated on a pro rata based upon the number
of days of employment with the Company during the 2020 fiscal year.
Limitations
The Program is administered by the Compensation Committee of the Board of
Directors. Final authority and full discretion in all matters pertaining to the
development, or amendment of the Program and the granting of any bonus award
under the Program rests with the Compensation Committee.
Participation in the Program does not in any way imply a contractual
relationship for employment or in any way alter the at-will employment
relationship with the Company.

